Citation Nr: 0426426	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-01 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an initial compensable evaluation for removal 
of the right testicle.

Entitlement to an initial compensable evaluation for a 
varicocele with atrophy of the left testicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to June 2002.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

In May 2004, a videoconference hearing before the undersigned 
Veterans Law Judge was held.  A transcript of that hearing is 
of record.


REMAND

The veteran contends that he is entitled to an initial 
compensable evaluation for his service-connected conditions.  
Specifically, he argues that he should receive either a 30 
percent evaluation under 38 C.F.R. § 4.115(b), Diagnostic 
Code 7524, for the removal of his right testicle based on the 
fact that his left testicle is completely atrophied or that 
he should receive a 20 percent evaluation under 38 C.F.R. 
§ 4.115(b), Diagnostic Code 7523, for complete atrophy of 
both testicles.  

In this regard, the Board notes that the report of an August 
2002 examination is inadequate for rating purposes because it 
does not address whether the veteran's left testicle is 
completely atrophied or nonfunctioning.  In addition, the 
August 2002 VA examiner indicated in the report that the 
claims folder was not available for review.  Because neither 
the service medical records nor the VA examination report 
indicates whether the left testicle is completely atrophied 
or nonfunctioning, and such information is necessary in order 
to rate these disabilities, a new VA examination is 
warranted.

Additionally, the Board notes that after the claims folder 
was forwarded to the Board, the veteran submitted additional 
evidence in support of his appeal.  He has not waived his 
right to have this evidence initially considered by the RO.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions: 

1.  The RO should schedule the veteran 
for a VA examination with a physician 
with the appropriate expertise to 
determine the current severity of the 
varicocele with atrophy of the left 
testicle.  The claims folder must be made 
available to the examiner for review.  
Any indicated studies should be 
performed.  The examiner should indicate 
whether there is complete atrophy of the 
left testicle and whether the left 
testicle is nonfunctioning.  In addition, 
the examiner should identify any symptoms 
associated with the left varicocele.

2.  The RO should also undertake any other 
development it determines to be warranted.

3.  Then, the RO should readjudicate the 
issues on appeal based on all evidence 
received since its most recent 
consideration of the claims.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




